Opinion issued May 2, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-19-00298-CV
                          ———————————
    IN RE AMERICAN GENERAL LIFE INSURANCE COMPANY,
AMERICAN HOME ASSURANCE COMPANY, NATIONAL UNION FIRE
 INSURANCE COMPANY OF PITTSBURGH, PA., AND THE UNITED
STATES LIFE INSURANCE COMPANY OF THE CITY OF NEW YORK,
                        Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relators, American General Life Insurance Company, American Home

Assurance Company, National Union Fire Insurance Company of Pittsburgh, PA.,

and The United States Life Insurance Company of the City of New York, have filed

a motion to withdraw their emergency motion to stay and petition for writ of
mandamus, stating that the petition is now moot.1 See TEX. R. APP. P. 42.1(a)(1).

Real party in Interest Nomura Securities International, Inc., filed a response

opposing the petition and motion, contending that they are now moot. No opinion

has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we construe relators’ motion as an unopposed motion to dismiss,

grant it, and dismiss the petition. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.1(a)(1).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




1
      The underlying case is American General Life Insurance Company, et al. v. Schahin
      Petroleo E Gas S.A., et al., Cause No. 2017-19016, pending in the 333rd District
      Court of Harris County, Texas, the Honorable Daryl L. Moore presiding.
                                          2